On May 11, 2010, movant, Ohio State Bar Association, filed a motion for order to show cause, requesting the court to issue an order directing respondent to show cause why she should not be found in contempt for her failure to comply with a subpoena duces tecum issued by the Board on the *1458Unauthorized Practice of Law on February 10, 2010. Respondent did not file a response to the motion to show cause. Accordingly,
It is ordered by the court, sua sponte, that respondent appear in person before this court on August 10, 2010, at 9:00 a.m.